This is an action to cancel certain oil and gas royalty conveyances and to quiet title.
Some of the defendants demurred to the petition and others were in default. Demurrer was sustained and plaintiffs elected to stand on the petition and judgment was rendered against them. The trial court refused to enter judgment against the defaulting defendants, but required proof to supplement the allegations of the petition. After many days of unavoidable delay, and before proof could be offered as required, the plaintiff appealed from the judgment on demurrer (McCullough v. Burks, 185 Okla. 502, 94 P.2d 541). Thereafter the trial court rendered judgment for the defaulting defendants and against the plaintiffs for insufficiency of the allegations and the proof, and plaintiffs prosecute this appeal.
The decision in the first appeal, above, is fully controlling here, and it has so been agreed by the plaintiffs. The law as there announced is adopted as the law in this case.
The judgment is affirmed.
WELCH, C. J., CORN, V. C. J., and OSBORN and DAVISON, JJ., concur.